DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BECKER et al. (US Pub. No. 20110088014), hereinafter referred to as BECKER. 
Referring to claim 1, BECKER discloses a test path coordination method implemented in an electronic device, the method comprising: 
obtaining information of a plurality of products to be tested (component 315 under test, para. 0053), the information of the 5plurality of products comprising the number of the products (product 350, para. 0053), test items of each product (One or more assignments 330 can be created to satisfy test objectives of providing test coverage (for specific test cases 310), para. 0053), and test devices required for testing the test items (test execution plan generation tool 200, fig. 2);  
obtaining information of each test device (test execution plans 155, fig. 2), the information of each test device comprising whether the test device is currently testing a product (execution assignments 160, fig. 1) and test information of the product currently being tested (test execution plan data model 150, fig. 1), the test information of the product comprising a length 10of time the product has been tested and a test result (data model 150 and data store 145, fig. 1); and   
planning a test path of each product according to a preset rule according to the information of the plurality of products and the information of each test device (user-configured testing parameters 117, fig. 1), the test path comprising a test sequence of each product and a test sequence of the test items of each product (test execution plan generation tool 140, fig. 1). 

As to claim 2, BECKER discloses the test path coordination method of claim 1, wherein: the plurality of products comprises different kinds of products (product 350, para. 0053); and 
the information of the plurality of products comprises the number of each kind of product (components 315, para. 0053).  

As to claim 3, BECKER discloses the test path coordination method of claim 1, further comprising: 
determining whether the obtained information of the plurality of products comprises a test duration of each test item of each product (test execution plan generation tool 140, fig. 1); and 
when the information of the plurality of products does not comprise the test 5duration of each test item of each product, outputting an alert (notification handler 230, fig. 2).   

As to claim 4, BECKER discloses the test path coordination method of claim 1, further comprising: transmitting the test path to an execution device (testing system 120, fig. 2).   

As to claim 5, BECKER discloses the test path coordination method of claim 1, wherein: the information of each product further comprises a test sequence of at least two 10test items among a plurality of test items of the product, and the test path conforms to the test sequence in the information of the product (test execution plan data model 240, fig. 2).  

As to claim 6, BECKER discloses the test path coordination method of claim 1, wherein: the preset rule is that a test process of the plurality of products takes the shortest time (generation rule templates 245, fig. 2).  

15 As to claim 7, BECKER discloses the test path coordination method of claim 1, wherein: the test devices comprise a parallel test device and at least one non-parallel test device (client device 110, fig. 1); 
when the at least one non-parallel test device is used for testing, the preset rule is to Page 13 of 18wait the shortest total time when testing the plurality of products (rule templates 245, fig. 2).  

As to claim 8, BECKER discloses the test path coordination method of claim 1, wherein: the preset rule further comprises determining a product to not be further tested when a test item of the product is unqualified, and re-planning the remaining test path of 5the plurality of products to be tested (test execution plan data model 240, fig. 2).

Claims 9 - 16 recite the corresponding limitation of claims 1 - 8. Therefore, they are rejected accordingly.
Claim 17 recite the corresponding limitation of claim 1. Therefore, they are rejected accordingly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Meenakshisundaram et al. (US Pat. No. 8381197) discloses a testing software development activity. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Juanito Borromeo III/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         
/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184